Citation Nr: 1801749	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  16-45 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type 2 (diabetes).

2.  Entitlement to service connection for the residuals of eye surgery, including as secondary to diabetes.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy, including as secondary to diabetes.

4.  Entitlement to service connection for right lower extremity peripheral neuropathy, including as secondary to diabetes.

5.  Entitlement to service connection for erectile dysfunction, including as secondary to diabetes.

6.  Entitlement to service connection for coronary artery disease. 

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for acid reflux.

9.  Entitlement to service connection for a skin disorder.

10.  Entitlement to service connection for a sleep disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   The Veteran presented sworn testimony at a hearing before the undersigned in April 2017.   

The Veteran previously submitted claims of entitlement to service connection for diabetes, vision loss, hypertension and neuropathy of the lower extremities which were denied in an April 2006 rating decision because it was determined that the Veteran did not have service on the landmass or the inland waterways of the Republic of Vietnam, nor was there evidence that his current disorders were related to an in-service event, injury or disease.  The April 2006 rating decision became final because the Veteran did not submit a Substantive Appeal after the issuance of a Statement of the Case in April 2009.  In August 2013, the Veteran reported serving on a patrol boat that came into the "brown-water" areas while receiving incoming fire from opposition forces.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claims.  38 C.F.R. § 3.156(a).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for multiple disorders, contending that he was exposed to the herbicide Agent Orange while serving aboard the USS Mispillion.  Specifically, he claims that while aboard this ship he would wash herbicides off of the ship.  See April 2017 Hearing Tr. at 5; see also July 2013 Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder; September 2016 VA Form 9.  The Veteran further reported during an August 2013 VA Psychiatric Examination that he served on a patrol boat temporarily.  He reported coming under enemy fire while in charge of a patrol boat that served in the "brown-water" areas of the Republic of Vietnam.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a) (2017). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  VA has interpreted the "Service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  See VA Adjudication Manual IV.ii.1.H.2.a.  Inland waterway service is also referred to as "brown-water" Navy service.

The evidence of record shows that the USS Mispillion served in the Gulf of Tonkin between April 1967 and November 1967.  Additionally, the Veteran's service personnel records show that the USS Mispillion served in direct support of Combat Forces in the Vietnam area of operations between April 1967 and May 1967.   However, it does not appear that any attempt was made to verify whether the Veteran had service in the "brown-water" areas as he reported during the August 2013 VA Psychiatric Examination.  Thus, this matter should be remanded so that further development can be completed in an attempt to verify whether the Veteran served in the inland waterways of the Republic of Vietnam temporarily between April 1967 and November 1967, or at any other time during service.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and ask the Veteran to provide authorizations for any private medical records he would like considered in connection with his appeal.    

2.  Ask the Veteran to identify a time frame during which he recalls serving aboard a patrol boat that operated on the inland waterways of the Republic of Vietnam.  Then take the development outlined in the VA Adjudication Manual to corroborate the Veteran's reports.  

3.  After undertaking the development above, including any follow-up notification and/or development that is warranted, readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

